Citation Nr: 9927678	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the claimed acute or 
subacute peripheral neuropathy, claimed as due to exposure to 
Agent Orange.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1954 to 
December 1958 and January 1959 to July 1974.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1997 decision of the RO.  

The veteran claims that he is entitled to increased ratings 
for his service-connected disabilities, including bilateral 
hearing loss.  However, these issues have not been developed 
for appellate review and are referred to the RO for 
appropriate development.  



REMAND

The veteran claims, in essence, that he is entitled to 
service connection for acute or subacute peripheral 
neuropathy due to exposure to Agent Orange.  

In September 1996, Blair T. Goodsell, D.O., reported that the 
veteran had been seen in his clinic for several years and had 
complained of burning and tingling sensations in his legs and 
upper extremities.  The veteran was reported to specifically 
complain of warm spots and burning and stinging sensations 
throughout his body.  He was reported to have been evaluated 
multiple times and to have been seen by a neurologist, but 
they had not been able to identify any cause or diagnosis for 
the problem.  Dr. Goodsell reported that it was his feeling 
that the veteran probably had a subacute peripheral 
neuropathy which could be directly related to his herbicide 
exposure in Vietnam.  

During a hearing before this Member of the Board in May 1999, 
the veteran reported that he had had examinations by personal 
physicians and several VA doctors that had shown no cause for 
his peripheral neuropathy other than his exposure to Agent 
Orange.  It is unclear if all such records have been 
associated with the claims folder.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board also notes that, in September 1999, additional 
service medical records were received.  It is unclear whether 
the RO had the opportunity to review these records in the 
adjudication of the veteran's claim.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his claimed acute or subacute peripheral 
neuropathy since his discharge from 
service.  The veteran should be informed 
that he should submit all medical 
evidence which tends to support his 
assertions that he is currently suffering 
from acute or subacute peripheral 
neuropathy due to exposure to Agent 
Orange or other disease or injury which 
was incurred in or aggravated by service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the case.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  





